                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EDWIN ANTHONY RAMOS-                                       No. 4:17-CV-01442
RAMIREZ,
                                                           (Judge Brann)
               Plaintiff,
        v.

BERWICK BOROUGH, et al.,

               Defendants.


                               MEMORANDUM OPINION

                                        MAY 22, 2019

        Defendants Berwick Borough, Chief of Police Kenneth Strish, Police Officer

Reagan Rafferty and Police Officer Randy Gauger have moved for summary

judgment on Plaintiff Edwin Anthony Ramos-Ramirez’s complaint.                         For the

following reasons, that motion will be granted.

I.      BACKGROUND

        Chief Strish, Officer Rafferty, and Officer Gaugler were dispatched to

respond to a domestic dispute involving Mr. Ramos-Ramirez and another

individual.1 The dispute took place outside of the home occupied by Mr. Ramos-

Ramirez’s girlfriend, and the officers were alerted that a knife was involved.2


1
     Defendants’ SOF (ECF No. 28) at ¶ 2, admitted in Plaintiff’s SOF (ECF No. 28) at ¶ 2.
2
     Defendants’ SOF (ECF No. 28) at ¶ 2, admitted in Plaintiff’s SOF (ECF No. 28) at ¶ 2.
       Upon arriving at the girlfriend’s residence, Officer Rafferty observed two

males including Mr. Ramos-Ramirez, who was holding a knife.3 Officer Rafferty

instructed Mr. Ramos-Ramirez to drop the knife, but Mr. Ramos-Ramirez did not

comply.4 While Mr. Ramos-Ramirez still held the knife, Officer Rafferty shot Mr.

Ramos-Ramirez once, believing that Mr. Ramos-Ramirez posed an imminent

danger to the other individual because Mr. Ramos-Ramirez ignored commands to

drop the knife and continued to chase the other individual with it.5 After the

incident, the Pennsylvania State Police and Columbia County District Attorney’s

Office investigated Officer Rafferty’s actions and concluded that he was justified

in using deadly force.6 Mr. Ramos-Ramirez later pleaded guilty to simple assault

with a deadly weapon, admitting at the guilty plea hearing that he attempted “to

cause bodily injury to the victim … using a deadly weapon, namely a knife, by

chasing him with said knife.”7

       Mr. Ramos-Ramirez now contends that he was subjected to constitutionally

excessive force when he was shot by Officer Rafferty.                  Mr. Ramos-Ramirez

explains that he never heard Officer Rafferty’s order to drop the knife, that he was


3
    Defendants’ SOF (ECF No. 28) at ¶ 3, admitted in Plaintiff’s SOF (ECF No. 28) at ¶ 3.
4
    Defendants’ SOF (ECF No. 28) at ¶ 4, admitted in Plaintiff’s SOF (ECF No. 28) at ¶ 4.
5
    Defendants’ SOF (ECF No. 28) at ¶ 6-8, admitted in Plaintiff’s SOF (ECF No. 28) at ¶ 6-8.
6
    Defendants’ SOF (ECF No. 28) at ¶ 10, admitted in Plaintiff’s SOF (ECF No. 28) at ¶ 10.
7
    Defendants’ Exhibit “K” (ECF No. 28-11) at 4; see also Defendants’ SOF (ECF No. 28) at ¶
    11-12, admitted in Plaintiff’s SOF (ECF No. 28) at ¶ 11-12.


                                             -2-
not chasing anyone with a knife, and that he did not pose a danger to anyone on

scene.8 In short, Mr. Ramos-Ramirez says he was acting “peacefully.”9

           Mr. Ramos-Ramirez commenced the instant action alleging Monell claims

against Berwick Borough and Chief Strish (Count I), an excessive force claim

under 42 U.S.C. § 1983 against Officer Rafferty (Count II), a civil rights

conspiracy claim against Chief Strish, Officer Rafferty, and Officer Gauger (Count

III) and various state law tort claims against Officer Rafferty (Count IV).10

Defendants presently move for summary judgment on all counts of Mr. Ramos-

Ramirez’s complaint.11

II.       DISCUSSION

          A.       Standard of Review

          Summary judgment is granted when “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.”12 A dispute is “genuine if a reasonable trier-of-fact could find in

favor of the non-movant,” and “material if it could affect the outcome of the




8
      Brief in Opposition (ECF No. 36) at 11-12.
9
      Id. at 26.
10
      Complaint (ECF No. 1).
11
      Motion for Summary Judgment (ECF No. 27). Mr. Ramos-Ramirez consents to dismissal of
      his conspiracy claim. Brief in Opposition (ECF No. 36) at 9.
12
      Federal Rule of Civil Procedure 56(a).


                                               -3-
case.”13 To defeat a motion for summary judgment, then, the nonmoving party

must point to evidence in the record that would allow a jury to rule in that party’s

favor.14 When deciding whether to grant summary judgment, a court should draw

all reasonable inferences in favor of the non-moving party.15

        B.      Excessive Force Claim

        Mr. Ramos-Ramirez argues that Officer Rafferty used excessive force by

shooting Mr. Ramos-Ramirez.16

        In Heck v. Humphrey,17 the Supreme Court held that if a favorable judgment

on a § 1983 claim would “necessarily imply the invalidity” of the plaintiff’s

conviction or sentence, the plaintiff’s claim must be dismissed unless the plaintiff

can demonstrate that the conviction or sentence has already been invalidated.18 To

determine whether the Heck bar applies, courts have compared the conduct

supporting a plaintiff’s conviction with the allegations made in the § 1983 action.19

13
     Lichtenstein v. Univ. of Pittsburgh Medical Ctr., 691 F.3d 294, 300 (3d Cir. 2012) (citing
     Anderson v. Liberty Lobby, 477 U.S. 242, 248, 252 (1986)).
14
     Federal Rule of Civil Procedure 56(c)(1); Liberty Lobby, 477 U.S. at 249.
15
     Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citation
     omitted).
16
     Although Mr. Ramos-Ramirez’s complaint alleges constitutional injury under the Fourth and
     Fourteenth Amendments, see Complaint (ECF No. 1) at ¶ 46-47, excessive force claims are
     analyzed under the Fourth Amendment, not under the substantive due process framework of
     the Fourteenth Amendment. See Graham v. Connor, 490 U.S. 386, 393–95 (1989).
17
     512 U.S. 477, (1994).
18
     Id. at 486–87.
19
     See, e.g., Garrison v. Porch, 376 Fed. Appx. 274, 278-79 (3d Cir. 2010); Nicholson v. Kober,
     No. 05-1212, 2007 WL 2011549 (W.D.Pa. July 06, 2007).


                                               -4-
        Here, Mr. Ramos-Ramirez pleaded guilty to simple assault with a deadly

weapon. A person commits simple assault if he “attempts to cause or intentionally,

knowingly or recklessly causes bodily injury to another.”20 A deadly weapon is

either an object like a knife “for the infliction of serious bodily injury which serves

no common lawful purpose,”21 or “[a]ny device, implement, or instrumentality

designed as a weapon or capable of producing death or serious bodily injury where

the court determines that the offender intended to use the weapon to threaten or

injure another individual.”22 Consequently, Mr. Ramos-Ramirez pleaded guilty to

attempting to cause bodily injury to his victim with a deadly weapon. During Mr.

Ramos-Ramirez’s guilty plea hearing in state court, Mr. Ramos-Ramirez twice

admitted to chasing the victim with a knife in an attempt to cause bodily injury to

him:

        [Court]: The allegation of Count Five shall be that on August 15,
        2015, the Defendant did attempt to cause or intentionally, knowingly,
        or recklessly caused bodily injury to another person, specifically
        Alfredo Melendez, and in doing so the Defendant did chase Mr.
        Melendez with a knife and attempt to cause bodily injury to Mr.
        Melendez….[I]s if your desire to plea guilty to this simple assault
        charge we just added?

        [Ramos-Ramirez]: Yes, your Honor.


20
     18 Pa.C.S.A. 2701(a)(1).
21
     18 Pa.C.S. § 913; see also 204 Pa. Code 303.10(a)(1)(ii) (explaining that the deadly weapon
     enhancement includes any dangerous weapon defined in 18 Pa.C.S. § 913)
22
     204 Pa. Code 303.10(a)(1)(iii).


                                              -5-
        [Court:] Every crime has elements. The elements of this kind of
        simple assault is that you attempted to cause bodily injury to another
        person, and in this particular case with a deadly weapon, specifically a
        knife. Do you understand those elements?

        [Ramos-Ramirez]: Yes, your Honor.

        [Court]: Those are the elements of the offense. Factually, [the
        prosecutor] is going to recite some facts. I want you to listen to those.
        When he is done I am going to ask you if the facts are true.

        [Prosecutor]: Thank you, your Honor. It is alleged that on or about the
        15th day of August, 2015, in the Borough of Berwick, the Defendant
        did attempt to cause bodily injury to the victim … using a deadly
        weapon, namely a knife, by chasing him with said knife.

        [Court]: Are those facts true, Sir?

        [Ramos-Ramirez]: Yes, your Honor.23

        Mr. Ramos-Ramirez’s plea is incompatible with his §1983 claim.

Importantly, Mr. Ramos-Ramirez does not argue that even if he were chasing his

victim with a knife, Officer Rafferty’s force was unreasonable; rather, Mr. Ramos-

Ramirez argues that Officer Rafferty’s decision to shoot was unreasonable because

Mr. Ramos-Ramirez wasn’t chasing his victim at all. That is, Mr. Ramos-Ramirez

claims that he acted “peacefully,” was not chasing the victim, did not make any

threatening movements toward him, and could not have harmed the victim at the




23
     Defendants’ Exhibit K (ECF No. 28-11) at 3-5.


                                             -6-
time he was shot by Officer Rafferty.24 In other words, Mr. Ramos-Ramirez

believes did nothing wrong.25

        This version of events could not sustain the elements of simple assault with a

deadly weapon under Pennsylvania law.                  Accepting the conclusion that Mr.

Ramos-Ramirez’s did not present imminent harm to the victim would necessarily

imply the invalidity of Mr. Ramos-Ramirez’s underlying conviction predicated on

the fact that Mr. Ramos-Ramirez was chasing his victim with a knife.26 Therefore,


24
     Brief in Opposition (ECF No. 36) at 19-20, 26 see also Kopec v. Tate, 361 F.3d 772, 776–77
     (3d Cir. 2004) (citing Graham v. Connor, 490 U.S. 386, 396, 109 S.Ct. 1865, 104 L.Ed.2d
     443 (1989)) (explaining that to succeed on an excessive force claim, the defendant must be
     found to have acted unreasonably in light of the circumstances).
25
     Brief in Opposition (ECF No. 36) at 26.
26
     Compare Garrison v. Porch, 376 Fed.Appx. 274, 278-79 (3d Cir. 2010) (reversing district
     court and concluding that excessive force claim was not Heck-barred because there was “no
     logical inconsistency” between the assertion that the defendant acted in a threatening manner,
     and committed simple assault, and the assertion that the officer responded by using an
     excessive level of force by “flinging him to the ground and jumping on top of him, fracturing
     his vertebrae”), Scutella v. City of Erie Bureau of Police, No. 11–198E, 2014 WL 5425626,
     at *6 (W.D.Pa. Aoct. 22, 2014) (concluding that a § 1983 excessive force claim was not Heck
     barred “because a jury could accept the Defendants' recitation of the facts [which are the
     facts to which Plaintiff pleaded guilty] except as to the amount of force used by the officers
     during the arrest [which was not part of the facts to which Plaintiff pleaded guilty] and still
     find” in plaintiff’s favor on § 1983 excessive force claim), with Jennings v. Fetterman, 197
     Fed. Appx. 162, 164 (3d Cir. 2006) (affirming district court’s conclusion that excessive force
     claims were Heck-barred when court concluded that a judgment in favor of plaintiff would
     contradict a finding upon which conviction was predicated); Lucier v. City of Ecorse, 601
     Fed. Appx. 372, 377 (6th Cir. 2015) (concluding that plaintiff’s excessive force claims were
     not Heck-barred in part because record in § 1983 action did not contradict his guilty plea
     when factual basis for that plea was not specified); Rosembert v. Borough of East
     Landsdowne, 14 F.Supp.3d 631, 641 (E.D.Pa. 2014) (finding claims Heck-barred by
     explaining that for a plaintiff who had plead guilty to DUI to succeed on claims for unlawful
     search and false arrest requires a finding that plaintiff was searched or arrested without
     probable cause, which in turn would have likely resulted in the suppression of his blood
     alcohol level, which would necessarily implicate the invalidity of his DUI conviction);
     Havens v. Johnson, 783 F.3d 776, 783-84 (10th Cir. 2015) (“Because [the plaintiff’s] only

                                                -7-
a favorable judgment on Mr. Ramos-Ramirez’s excessive force claim requires a

finding that Officer Rafferty acted unreasonably in believing deadly force was

necessary to prevent death or serious physical injury to the victim—that is, a

finding that Mr. Ramos-Ramirez was not attempting to cause bodily injury to the

victim at the time Office Rafferty shot Mr. Ramos-Ramirez—and such a finding

necessarily implies the invalidity of Mr. Ramos-Ramirez’s conviction.27

        Accordingly, because Mr. Ramos-Ramirez also has not demonstrated that

his simple assault with a deadly weapon conviction or sentence has been

invalidated, and because a favorable judgment on Mr. Ramos-Ramirez’s excessive

force claim necessarily implies the invalidity of his underlying conviction for

simple assault with a deadly weapon, his excessive force claim is barred by Heck

and will be dismissed.28



     theory of relief [in alleging an excessive force claim] is based on his innocence, and this
     theory is barred by Heck, we affirm the district court's grant of summary judgment.”).
27
     Tennessee v. Garner, 471 U.S. 1, 3 (1985); Abraham v. Raso, 183 F.3d 279, 289 (3d Cir.
     1999); see also Graham v. Connor, 490 U.S. 386, 396 (1989) (explaining that totality-of-the-
     circumstances inquiry is judged from the perspective of a reasonable officer on the scene); id.
     (explaining that “the severity of the crime at issue, whether the suspect poses an immediate
     threat to the safety of the officers or others, and whether he is actively resisting arrest or
     attempting to evade arrest by flight”); Sharrar v. Felsing, 128 F.3d 810, 822 (3d Cir. 1997)
     (explaining that relevant facts include “the duration of the action, whether the action takes
     place in the context of effecting an arrest, the possibility that the suspect may be armed, and
     the number of persons with whom the police officers must contend at one time”).
28
     When a district court dismisses a claim pursuant to Heck, the dismissal is without prejudice
     to plaintiff refiling his claim at such time that Heck’s mandate is satisfied—that is, when the
     plaintiff can demonstrate that the conviction or sentence has been invalidated. See Schreanne
     v. Marr, 722 Fed.Appx. 160, 166 (3d Cir. 2018).


                                                -8-
        C.      Monell Claim

        Because Mr. Ramos-Ramirez’s excessive force claims fails, Mr. Ramos-

Ramirez’s cannot allege any viable constitutional violation to support

his Monell claim, entitling Defendants to summary judgment.29

        D.      State Law Claims

        In his complaint, Mr. Ramos-Ramirez’s “fourth cause of action” alleges

claims of “assault and battery, intentional infliction of emotional distress,

interference with State and Constitutional rights, negligence, and gross negligence”

against Officer Rafferty.30

        Mr. Ramos-Ramirez’s state law claims fail for three reasons. First, to the

extent Mr. Ramos-Ramirez’s state law claims are based on negligence, those

claims, as Mr. Ramos-Ramirez acknowledges,31 are barred by the Pennsylvania

Political Subdivision Tort Claims Act (“PSTCA”), which shields certain municipal

employees from liability for negligent acts with few exceptions not applicable

here.32




29
     See, e.g., Mulholland v. Gov't Cnty. of Berks, Pa., 706 F.3d 227, 238 n. 15 (3d Cir. 2013) (“It
     is well-settled that, if there is no violation in the first place, there can be no derivative
     municipal claim.”).
30
     Complaint (ECF No. 1) at 8.
31
     Brief in Opposition (ECF No. 36) at 24.
32
     42 Pa. Const. Stat. Ann. §§ 8541-8564.


                                                -9-
        Second, to the extent Mr. Ramos-Ramirez’s state law claims are based on

intentional torts outside the PSTCA’s protection, those claims also fail as a matter

of law.      Officer Rafferty would not enjoy PSTCA immunity if his conduct

involved “actual malice” or “willful misconduct” amounting to an intentional

tort.33 But here, even if I were to conclude in Mr. Ramos-Ramirez’s favor that the

force Officer Rafferty used was excessive, Mr. Ramos-Ramirez does not point to

evidence in the record that Officer Rafferty’s knew the force was excessive and

decided to shoot Mr. Ramos-Ramirez anyway.34

        Third, to the extent Mr. Ramos-Ramirez’s asserts that he was not chasing his

victim with a knife, that assertion cannot sustain his state law claims. As explained

above, that assertion challenges the facts forming the basis of Mr. Ramos-

Ramirez’s guilty plea, and such an effort, which amounts to a collateral attack on

his state conviction, has been forbidden by Pennsylvania courts35 and also raises


33
     Id. § 8550; Pettit v. Namie, 931 A.2d 790, 801 (Pa. 2007).
34
     See Renk v. City of Pittsburgh, 641 A.2d 289 (Pa. 1994) (explaining that even a jury
     determination that an officer has committed an intentional tort does not necessarily mean that
     the actions constituted willful misconduct and that willful misconduct requires proof that an
     officer subjectively intended to do something which he knew was wrongful); In re City of
     Philadelphia Litigation, 938 F. Supp. 1264, 1271 (E.D. Pa. 1996) (explaining that willful
     misconduct can include using excessive force in an arrest when the arresting officer knows
     the force used is excessive); Fullard v. City of Philadelphia, No. 95-4949, 1996 WL 195388
     at *5-6 (E.D. Pa. Apr. 22, 1996) (granting summary judgment in favor of the city officers
     because the plaintiffs could not produce sufficient evidence that the defendants knew that
     what they were doing was unlawful).
35
     See Commonwealth v. Bursick, 584 A.2d 291, 294 (Pa. 1990) (explaining that when
     plaintiff’s license was suspended because of poor driving, it was “not proper” for plaintiff “to
     impugn the validity of the criminal conviction upon which DOT based the license

                                                - 10 -
concerns of estoppel.36          In sum, this Court “cannot entertain arguments in a

collateral civil proceeding that attack the validity of the underlying criminal

conviction.”37

        Accordingly, Officer Rafferty is entitled to summary judgment on Mr.

Ramos-Ramirez’s state law claims.




     suspension” in a collateral civil proceeding); accord Rosembert v. Borough of East
     Landsdowne, 14 F.Supp.3d 631, 641 (E.D.Pa. 2014) (dismissing state law malicious
     prosecution claim in part because “a finding that Plaintiff was maliciously prosecuted would
     necessarily imply the invalidity of his conviction, which is prohibited by the Supreme Court's
     ruling in Heck”).
36
     See Woolston v. Cutting, 474 A.2d 698, 700 (Pa. Commw. 1984) (explaining that res judicata
     would prevent plaintiff from advancing civil cause of action because it would be a collateral
     attack on his criminal conviction) (citing In Interest of Ryan, 419 A.2d 1224 (Pa. Super.
     1980)); Domitrovich v. Monaca, No. 2:08cv1094, 2010 WL 3489137, at *5 (W.D.Pa. Sept. 1,
     2010) (“[A] plaintiff is collaterally estopped from denying the facts of which he or she was
     accused and which formed the factual basis for the entry of a prior guilty plea.”); Cole v.
     Mistick, No. 05–1476, 2009 WL 1160962, at 9-11, 16 (W.D.Pa. Apr. 28, 2009) (applying
     doctrines of judicial and collateral estoppel to bar plaintiff from contradicting facts that
     formed basis of guilty plea).
37
     Lesko v. Com. of Pa., Dept. of Transp., Bureau of Driver Licensing, 657 A.2d 1007, 1010
     (Pa. Commw. 1995) (citing Bursick, 584 A.2d at 291); see also Com., Dept. of Transp. v.
     Mitchell, 535 A.2d 581, 585 (Pa. 1987) (concluding that summary judgment may be granted
     in a civil proceeding based upon a guilty plea in a criminal case if the operative facts in the
     criminal case are identical to those that would be litigated in a civil case); see also Brown v.
     City of Hialeah, 30 F.3d 1433, 1437 (11th Cir. 1994) (holding that district court did not err in
     applying Florida law to rule that “collateral estoppel prevented [the plaintiff] from
     introducing and arguing facts inconsistent with his guilty plea”).


                                                - 11 -
III.   CONCLUSION

       For the reasons discussed above, Defendants’ Motion for Summary

Judgment will be granted. An appropriate Order follows.



                                              BY THE COURT:


                                              s/ Matthew W. Brann
                                              Matthew W. Brann
                                              United States District Judge




                                     - 12 -
